EXHIBIT 99.1 CERTIFICATE OF DESIGNATION OF SERIES C PREFERRED STOCK $.001 PAR VALUE OF ABC FUNDING, INC. (Continued from Cover Page) RESOLVED, that pursuant to authority expressly granted to and vested in the Board of Directors by the Articles of Incorporation of the Company, the Board hereby creates a series of 2,000 shares of Series C Preferred Stock, $.001 par value per share, of the Company and authorizes the issuance thereof, and hereby fixes the designation thereof, and the voting powers, preferences and relative, participating, optional and other special limitations or restrictions thereon (in addition to the designations, preferences and relative, participating and other special rights, and the qualifications, limitations or restrictions thereof, set forth in the Articles of Incorporation, as amended, of the Company, which are applicable to the preferred stock of all series) as follows: 1.Designation.
